                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JOHN ROE,                                         §
                                                  §
               Plaintiff,                         §
                                                  §
V.                                                §           No. 3:18-cv-2497-B-BN
                                                  §
JOHNSON COUNTY, TEXAS, ET AL.,                    §
                                                  §
               Defendants.                        §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        Defendants filed eight motions to dismiss Plaintiff’s amended complaint [Dkt. No. 50] under

Federal Rule of Civil Procedure 12(b)(6), see Dkt. Nos. 61, 74, 76, 77, 78, 79, 89, 81, 96, 97, 99, &

107. One defendant’s motion also incorporates a motion to strike under Federal Rule of Civil

Procedure 12(f). See Dkt. No. 81 at 6-8.

        After extensive briefing, United States Magistrate Judge David L. Horan entered findings of

fact and conclusions of law [Dkt. No. 152] recommending that the motions to dismiss be granted

        without prejudice to Plaintiff’s filing, within a reasonable time that the Court sets,
        one final amended complaint that cures all deficiencies noted in these findings,
        conclusions, and recommendation. If Plaintiff elects to file a second amended
        complaint, the Court should require that, when he files that complaint, he also file
        a separate motion for leave to continue to proceed anonymously that demonstrates
        a privacy interest that outweighs the customary and constitutionally embedded
        presumption of openness in judicial proceedings. And the Court should deny
        Defendant Roden’s motion to strike under Rule 12(f).

Id. at 48.

        Plaintiff timely objected on two grounds. See Dkt. No. 153. He first argues that Judge Horan

got it wrong as to when Plaintiff’s false imprisonment claim accrued. See id. at 7-14. And he further

contends that Judge Horan failed to specifically address each of Plaintiff’s novel theories concerning
delayed accrual or tolling, theories that Plaintiff first put forward through responses to the motions

to dismiss. See id. at 14-28.

        As to the first objection, Plaintiff “concedes” that the Supreme Court precedent cited by

Judge Horan “is dispositive of [Plaintiff’s] claim for false imprisonment,” but he then argues that the

findings, conclusions, and recommendation “misconstrued” that precedent. Dkt. No. 153 at 8. The

District Court has reviewed Plaintiff’s arguments and finds them unpersuasive. The first objection

is therefore OVERRULED.

        Regarding the second objection, given the number of pending motions and the exhaustive

briefing, Judge Horan did not go into exacting detail as to each of Plaintiff’s separate theories. But

there also was no need to.

        First, Plaintiff attempted to show that these theories apply to his claims through his responses

to the motions to dismiss. As Judge Horan correctly pointed out, those responses are not pleadings

and therefore do not amend Plaintiff’s claims. Factually-plausible allegations – made through a

complaint – are necessary to support any legal argument to delay the accrual of a cause of action or

show that the limitations period should be tolled. See King-White v. Humble Indep. Sch. Dist., 803 F.3d

754, 758 (5th Cir. 2015); Moon v. City of El Paso, 906 F.3d 352, 358-59 (5th Cir. 2018).

        Further, Judge Horan exhaustively surveyed the legal standards applicable to accrual and

tolling. See Dkt. No. 152 at 11-18. And the findings, conclusions, and recommendation correctly

points out that the applicable landscape may not be as broad as Plaintiff desires. See id. at 20. But,

if Plaintiff still believes there are other theories of delayed accrual or tolling not discussed in the

findings, conclusions, and recommendation – and that these theories are properly supported by

controlling case law – he should present those theories to the Court through the facts to be alleged

                                                  -2-
in any second amended complaint he elects to file. Accordingly, this objection is also

OVERRULED.

        In sum, the District Court, having reviewed de novo those portions of the proposed findings,

conclusions, and recommendation to which objection was made, and having reviewed the remaining

proposed findings, conclusions, and recommendation for plain error, and finding none, ACCEPTS

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge [Dkt. No.

152].

        The Court therefore GRANTS Defendants’ motions to dismiss the amended complaint

under Rule 12(b)(6) [Dkt. Nos. 61, 74, 76, 77, 79, 81, 96, & 99] without prejudice to Plaintiff’s

filing, within 14 days from entry of this order, one final amended complaint that cures all deficiencies

noted in the findings, conclusions, and recommendation.

        If Plaintiff elects to file a second amended complaint, he must file simultaneously with that

complaint a separate motion for leave to continue to proceed anonymously that demonstrates a

privacy interest that outweighs the customary and constitutionally embedded presumption of

openness in judicial proceedings.

        The Court further DENIES Defendant Roden’s motion to strike under Rule 12(f). See Dkt.

No. 81 at 6-8].

        SO ORDERED.

        DATED: AUGUST 22, 2019.


                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE


                                                  -3-
-4-
